DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1 and 2 are allowable based on an updated search and examination of the claims as amended 11/17/2021. The restriction requirement among species, as set forth in the Office action mailed on 6/15/2017, and as further elucidated during the subsequent prosecution, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/15/2017 is withdrawn.  Claims 5-8, 13-16, and 18 are rejoined and fully examined for patentability under 37 CFR 1.104, and are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1, 2, 4-16, 18-23 and 25 are allowed.

Reasons for Allowance
Independent claim 1 is directed to a method for purifying a recombinantly produced polypeptide comprising the steps of: 

b. recovering said polypeptide with a solution comprising a gradient of a denaturant from said first ion exchange chromatography material at constant conductivity and constant pH and thereby purifying the polypeptide, wherein the denaturant is urea or an urea derivative, and 
wherein the first ion exchange chromatography material comprises a matrix of cross- linked poly (styrene-divinylbenzene) to which ionic ligands have been attached.

Independent claim 2 is directed to a method for producing a polypeptide comprising the following steps: 
a. cultivating a prokaryotic or eukaryotic cell comprising a nucleic acid encoding the polypeptide, 
b. recovering the polypeptide from the cells or/and the cultivation medium, 
c. purifying the polypeptide with an ion exchange chromatography method comprising the following steps 
1. applying the polypeptide to an ion exchange chromatography material in the absence of any denaturant, 
2. recovering the polypeptide with a solution comprising a gradient of denaturant from the ion exchange chromatography material at constant conductivity and constant pH and thereby producing a polypeptide, wherein the denaturant is urea or an urea derivative, and
whereby the first ion exchange chromatography material comprises a matrix of cross- linked poly (styrene-divinylbenzene) to which ionic ligands have been attached

Both claims 1 and 2 comprise the same polypeptide purifying steps of applying and recovering the polypeptide that require applying the polypeptide to an ion exchange chromatography material in the absence of any denaturant, and then recovering the polypeptide from the ion exchange chromatography material with a solution at constant conductivity and constant pH, this solution comprising a gradient of urea or a urea derivative denaturant.   This combination of limitations, which includes the requirement that the polypeptide is applied to the ion exchange chromatography material in the absence of any denaturant, 
As previously stated in the 6/30/2021 Non-final Office action, page 7, constant conductivity is interpreted to encompass any small changes in conductivity that may occur during elution with a gradient of urea, such as exemplified in Applicant’s Examples 3 and 4, further noting that such small changes in conductivity that may occur during urea gradient elution are substantially less than an alternative elution (recovering) with a salt gradient elution.
No prior art reference or combination of prior art references of record reasonably teaches or suggests the claimed invention which requires the noted combination of applying the polypeptide to the ion exchange chromatography material in the absence of any denaturant with recovering the polypeptide from the ion exchange chromatography material with a solution at constant conductivity and constant pH. As noted in previous office actions, the claimed ion exchange chromatography material is commercially available and widely used.
The closest art of record is Kolk and Samuel, Bichimica et Biphysica Acta, 393 (1975) 307-319, first applied in the 4/19/18 Non-final Office action. This reference treats human spermatozoa with a solution of urea and guanidine, and after dialysis against guanidine, applies the dialysed protein-containing supernatant solution to an ion exchange column that was equilibrated with 8% guanidine.  Thereafter protein was eluted with a linear gradient of 8-13% guanidine.  This reference thus meets the constant pH and constant conductivity of claims 1 and 2, however not the requirement that the polypeptide is applied to the ion exchange chromatography material in the absence of any denaturant. Guanidine is a urea derivative recognized to have the structural properties to function as a denaturant, see Kumaran and Ramamurthy, J Fluoresc (2011) 21:1499–1508, copy provided.
The rejection of claim 20 as indefinite under 35 USC 1112/2 is withdrawn based on claim amendment.
The rejection of claims 1, 9, and 19 as obvious over Tran in view of Yan, Nadler and Gooding is withdrawn based on claim amendment.

The rejection of claim 21 as obvious over Tran in view of Yan, Nadler and Gooding, and further in view of Lees and AF is withdrawn based on claim amendment.
The rejection of claims 2, 4, 10, 23 and 25 as obvious over Hunter in view of Gooding as evidenced by Miller and Baxter is withdrawn based on claim amendment.
The rejection of claim 12 as obvious over Hunter in view of Gooding as evidenced by Miller and Baxter, and as further evidenced by Q Sepharose Data File, is withdrawn based on claim amendment.
The rejection of claim 20 as obvious over Hunter in view of Gooding as evidenced by Miller and Baxter, and further in view of Lees and Sakaram, and Arunakumari and Ferreira, is withdrawn based on claim amendment.
The rejection of claim 22 as obvious over Tran in view of Yan, Nadler and Gooding, and further in view of Hunter, is withdrawn based on claim amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

,